The case was this: The defendant Canoy brought an action of ejectment against the plaintiff in the Superior Court of law of Cabarrus for a tract of land lying in that county, and recovered judgment therein. The plaintiff then filed this bill in the court of equity for (233)  Cabarrus, in which he states himself to be of that county and one of the defendants to be of Rowan, and the other defendant, Canoy, to be of Iredell. The bill states that a deed of trust for the land in question was fraudulently obtained from the plaintiff by the defendant Troutman, to secure a certain debt not justly due, and, by fraudulent contrivance between the two defendants, the land had been unduly and unfairly sold and conveyed by the defendant Troutman to the defendant Canoy, and it prays that the conveyance may be declared fraudulent, and the defendant Canoy be decreed to reconvey the premises to the plaintiff, and that both of the defendants may come to an account with the plaintiff.
The defendant Troutman answered; but Canoy put in a plea to the jurisdiction, that, at the filing of the bill, the plaintiff and the defendants did not, nor did either of them, reside in Cabarrus County, but that the plaintiff and the defendant Troutman resided in Rowan County, and the defendant Canoy resided in Iredell County. The plea was set down for argument and overruled. Canoy, by leave, appealed.
The statutes provide in which particular Superior Courts of law or county courts actions shall be brought, but there is no such provision in respect to the courts of equity. The act of 1782 gave to the court of equity in each district "all the powers and authority within the same that the court of chancery, which was formerly held under the colonial government, used and exercised, and that are properly incident to such a court," and the act of 1806 transferred the same jurisdiction to the courts of equity, thereby established in each county. According to the terms of the grant, taken (234)  literally, each court would seem to have jurisdiction over all persons, wherever resident, *Page 173 
upon whom process was served, and without regard to the situation of the thing which might be the subject of litigation, inasmuch as there was but one colonial court and its jurisdiction was coextensive with the province. But the Court is not aware that the provision has been received in that brought signification in reference to the territorial jurisdiction of the respective counties, but only as to the nature of the rights cognizable in equity and the redress to the afforded in those courts. It has never been understood that where the parties live and the land, for example, lies in a particular county, a person could institute a suit in the court of a county situate in another extremity of the State, and there has been no instance of the kind, we believe. On the other hand, without the point having been brought before the courts, as far as we are aware, it has seemed to be generally considered that the several courts of equity would, as between themselves, follow, in the main, the rule of the statute dividing the jurisdiction between the several Superior Courts of law, at least as far as the residence of one of the parties in a particular county confers jurisdiction on the court of that county. We are not informed that, unless in a case of land, a bill has ever been filed in a county in which neither of the parties resided, nor that it has ever been doubted that a bill may be filed in a county in which any one of the parties resides. Then, if equity is to follow the law upon this head, it would appear that a bill touching the reality must be local, as actions of ejectment and trespass quare clausum fregit are. That is certainly not true, however, to the full extent; for, while an action of ejectment for each parcel of land in the county where it lies is authorized, one bill will lie for land in many counties, or even for a conveyance or partition of land situate in another government as the jurisdiction is primarilyin personam. Because the jurisdiction is of that character, it is    (235) contended, in support of the plea, that the subject being land cannot affect this question. It must be yielded that the court of a county cannot decree in respect of land merely because it is within it, and without process to the person. Still, in regulating the jurisdiction of the several courts of equity, as between themselves, when there is no legislative mandate, it is very proper those courts should, in cases in which the parties are personally brought in, have regard to the conveniences of the suitors and witnesses and the saving of expense, and entertain a suit respecting land because of it being situated within the county; since most frequently the evidence of identity, of fraud in the conveyance, of the profits and improvements, is to be drawn from the neighborhood of the land. Therefore, as the statute is silent on the subject, and the courts of equity are under the necessity of adjusting their jurisdiction between themselves, it seems to be, in itself, a reasonable ground for entertaining a bill that it is brought in respect to land lying in the *Page 174 
county in which the suit is instituted. It is in conformity, also, with the rule prescribed by the statutes for partition, either in the courts of law or equity. We do not mean to say that the bill in all cases must be filed where the land lies, for no doubt it may be filed where any or either of the parties may reside. But we think it ought also to be allowable that suit may be brought in the county in which the land lies. There is no error in the interlocutory decree appealed from.
PER CURIAM.                                   Affirmed.
(236)